DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 10 March 2022.
Claims 1, 10, and 20 have been amended.
Claims 1-20 are pending and have been examined.
The present application (or related to an application), filed on or before March 16, 2013, is being examined under the pre-AIA  provisions.

Terminal Disclaimer
The terminal disclaimer filed on 10 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,438,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such the double patenting rejection has also been withdrawn.

Response to Arguments
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that creating summaries or profiles for a user and providing some sort of notification when that user is within some sort of proximity.  This is a fundamental economic practice similar to a real estate agent creating pamphlets and mapping nearby houses for sale which is a function that real estate agents have traditionally provided for buyers.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a 
Applicants further argue that the claims are similar to the recent Enfish decision; however the Examiner respectfully disagrees.  Unlike Enfish, the instant claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore still directed to an abstract idea.  Again, unlike Enfish, the instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Merely requiring the selection and manipulation of information—to provide a “notification” useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis.  As such, these arguments are not persuasive and the rejection not withdrawn.  
Regarding Applicants’ remarks concerning Ex Parte Fanaru, the Examiner notes that PTAB decisions are non-precedential and this argument is not persuasive.  The instant claims recite no such analysis engine nor the interface.  The claims in Ex Parte Fanaru avoid abstraction by improving the device on which the invention operates, as the usage data is for altering the operations of the computing system.  Here, there is no such alteration, and the computers are merely used as tools and/or only generally link the claim to a technological environment/field of use.  As such, these arguments are not persuasive and the rejection not withdrawn.  
Applicants further argue that the claims are similar to the recent McRO decision; however the McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process.”  Here, unlike McRO, a computer was merely used as a tool to perform an existing process i.e. gathering and combining data in order to output a result (profile) based upon profiles and current locations.  As such, these arguments are not persuasive and the rejection not withdrawn.  
In response to Applicants’ arguments that the claims inventive concept may arise "in the ordered combination of the limitations" similar to those found in Bascom; the Examiner respectfully disagrees and this case is unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350.  The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving filtering technology to the Internet) by enabling Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet.  Rather, the Bascom patent fixed a problem presented by combining the two.  Here the specification does not indicate that invention recites any improvement to conventional creating of profiles or summaries for real estate, nor do the claims solve any problem associated with situating such profiles or summaries across the Internet.  The Examiner also notes that this was considered an improvement to computing technology at the time of Bascom’s relatively early filing date/date of invention The present claims different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e. receive information regarding location and other property data). In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the existing technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the well-understood, routine, and conventional activities in the technical field of real estate over the Internet due to the benefits that computing devices provided, i.e. faster, more efficient, and etc. The courts further stated "The Supreme Court has not established a definitive rule to determine what constitutes an "abstract idea" sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. "[The Court] need not labor to delimit the precise contours of the 'abstract ideas' category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here." Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63."The claims, considered individually or as a whole, do not amount to significantly more than the abstract idea(s) as the claimed structures and components are all only used generically to apply the abstract idea(s).   At that level of generality, the claims do no more than describe a desired function or outcome, without providing 
Applicant’s arguments with respect to the prior art rejections have been fully considered but are moot on grounds of new rejections, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When examining computer-implemented functional claims, Examiners should determine whether the specification discloses the algorithm (e.g., the necessary steps and/or flowcharts) that perform the and the inventor was in possession of that knowledge, the written description requirement would be satisfied.  On the other hand, if the specification does not provide a disclosure of the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made.
Regarding claims 1, 10, and 20, the claims are computer-implemented claims described in functional language. As computer-implemented functional claims, the specification must disclose the steps or algorithms with which Applicant has programmed the application to determine a property score and automatically updated said score.  However, the originally-filed disclosure does not explain how to determine or calculate the score.  The Specification only restates the claim language at [0011] “The home buying processor may create a property score based on the retrieved information. The home buying processor also may allow the user to upload the home image to his or her social networking site along with the property score and retrieved data” and at [0026]-[0027] recites “Home buying processor 104 may be configured to aggregate the received and retrieved data to determine a property score for the property profile. Home buying processor 104 may ask the user to rank information categories in order of importance (e.g., type of home, price, location, proximity to landmarks, proximity to schools, rental, etc.). Home buying processor 104 may determine a property score using the user category rankings Home buying processor 104 may determine a property score based on the rankings/votes supplied by a plurality of users...” “The home buying processor 104 may update the property profile's property score based on comments, votes, likes, and other feedback data received from the user's friends and associates through social networking site 105 or other sites where the property profile is shared.”  Restating the claim language is not sufficient to show possession because the claims do not show how the algorithm (e.g., the necessary steps and/or flowcharts) performs the determination, simply the suggestion that some sort of algorithm was used (i.e. all solutions of how one would determine a score).  These are high-level, result-how to determine the property score and automatically update said score.
Accordingly, claims 1, 10, and 20 are rejected under 35 U.S.C. 112(a).  Claims 2-9 and 11-19 do not clarify this and as such, are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) creating property profiles and sending notifications with said property profiles when a user is within the proximity of the physical property which is an abstract idea of organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The limitations of “create a property profile comprising property data corresponding to the physical property and received from a third-party data source and property location data corresponding to a physical location of the physical property; determine a property score based at least in part on the property data and the property location data, the property score being associated with the property profile; automatically link the property profile to a first social networking account on a social networking site; aggregate social data of the first social networking account, the social data comprising user input 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims’ recitation of the “mobile device” and “property profile database” is simply reciting additional elements which only perform extrasolution data gathering activities.  Next, the claim only recites one additional element – using a processor/system to cause the system to perform the steps. The processor/system steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data storage, query, and retrieval) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “third-party data source,” “social network site” “database” and “third-party system” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using processor or system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-9 and 11-19 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 2-9 and 11-19 recite the same abstract idea of “creating property profiles and 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minerick (US PG Pub. 2013/0339189) further in view of Dupray (US PG Pub. 2010/0063829) and Lazarre et al. (US PG Pub. 2011/0066561).

As per claims 1, 10, and 20, Minerick discloses a system, method, and social home buying platform comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor cause the social home buying system processor to: for providing a property profile for a physical property, the system comprising: a social home buying system processor; memory storing instructions, that when executed by the social home buying system processor, cause the system to (computing apparatus and systems, processor, Minerick ¶154-¶159; platform, ¶8-¶9): 
create a property profile comprising property data corresponding to the physical property and received from a third-party data source and property location data corresponding to a physical location of the physical property (All or part of the data relating to a particular property or properties may be input for storage through various methods. For example, property data may be keyed into a computing device, or a terminal device that is connected to a database. Property data may also be imported, uploaded, downloaded, or accessed by a computing or terminal device, for example, from sources such as those connected through a network, as well as from memory or storage media. In an embodiment, one or more sellers, including corporate sellers of a particular property may establish an account, or separate accounts for the sale of property. Where a seller or sellers enter property data for multiple properties, data for each property may be maintained in a separate part of a database, so that only information relating to a specific ; 
automatically link the property profile to a first social networking account on a social networking site (In certain situations, such as joint or corporate ownership of a property, more than one seller may be involved. The establishment of individual accounts for each seller may allow each of them to independently enter or provide for entry of property data, as well as access to the stored property data. Once an account is established, a seller or sellers may be granted access to additional features and functionality that are helpful or useful for marketing a property and initiating and finalizing a sales transaction. During the registration process, a seller or sellers may also be required to pay for listing and marketing a property as well as facilitating a property sale transaction, and other discrete related services. Moreover, especially where multiple sellers are involved in the sale of a single property, certain notifications and controls may be implemented to require acknowledgment and affirmation by all sellers for certain actions regarding the use of property data and certain steps in a real property transaction. That is, their accounts may be linked to facilitate communications as well as sharing, review and approval of relevant information among them, Minerick ¶52; automated process, ¶50 and ¶66); 
aggregate social data of the first social networking account, the social data comprising user input corresponding to the property profile and received from at least some of a plurality of second social networking accounts of the social networking site, each of the plurality of second social networking accounts being different from the first social networking account (When a seller has entered the property data desired to be posted to or displayed on a social media site, the seller may click button 422 to actually transmit the property data to the social media site for posting or display. In embodiments, clicking button 422 may trigger functionality for interfacing ; 
automatically update the property profile to include the aggregated social data (Once an account is established, a seller or sellers may be granted access to additional features and functionality that are helpful or useful for marketing a property and initiating and finalizing a sales transaction. During the registration process, a seller or sellers may also be required to pay for listing and marketing a property as well as facilitating a property sale transaction, and other discrete related services. Moreover, especially where multiple sellers are involved in the sale of a single property, certain notifications and controls may be implemented to require acknowledgment and affirmation by all sellers for certain actions regarding the use of property data and certain steps in a real property transaction. That is, their accounts may be linked to facilitate communications as well as sharing, review and approval of relevant information among them, Minerick ¶52; automated process, ¶50 and ¶66); 
While Minerick discloses above, Minerick does not expressly disclose receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location-based notification to the mobile device; and a property profile database configured to store the updated property profile and the updated property score for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile and the updated property score.
However, Dupray teaches receive user location data from a mobile device, the mobile device being associated with at least one of the plurality of second social networking accounts; determine a proximity between the mobile device and the physical property based on a comparison of the user location data of the mobile device to the property location data; generate a location-based notification, via the social home buying system processor, based on the proximity between the mobile device and the physical property; and prior to the mobile device arriving at the physical property, transmit the location-based notification to the mobile device; and a property profile database configured to store the updated property profile and the updated property score for use by internal applications of at least one third-party system and provide the at least one third-party system direct access to the updated property profile and the updated property score (In one embodiment of the present disclosure, the buyer interaction subsystem (FIGS. 1A and 1B) may request tracking of a portal 20 user (e.g., an agent or other registered portal 20 user) via wireless location technologies for presenting property information to the user as he/she travels. The portal 20 (or systems associated therewith) may receive periodic locations of the user (or as requested by the user), and use such location information for determining nearby properties satisfying one or more of the user's property profiles. If the user is an agent, the user may provide identification information for identifying one or more of the agent's clients and a corresponding property profile for each client for obtaining information on nearby properties. Accordingly, an agent may be travelling about an area viewing properties with a client, or contacting potential property sellers wherein information on nearby properties is provided to the agent while in the area. This may be particularly useful in compiling or enhancing a property profile of a client. For example, the client may upon actually viewing a property and its neighborhood determine that particular features of the property are undesirable, but the neighborhood or a similar neighborhood is acceptable. Accordingly, the client's property profile may be 
Both the Minerick and Dupray references are analogous in that both are directed towards/concerned with real estate advertising/marketing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what 
The combination of Minerick and Dupray do not expressly disclose determine a property score based at least in part on the property data and the property location data, the property score being associated with the property profile; automatically update the property score based at least in part on the aggregated social data.
However, Lazarre teaches determine a property score based at least in part on the property data and the property location data, the property score being associated with the property profile; automatically update the property score based at least in part on the aggregated social data (a demand score for a particular parcel of real estate can be generated as per these teachings. This might comprise increasing the demand score when a particular event occurs, such as when a website visitor remains online interacting with the information for the given property for more than a given amount of time (such as more than ninety seconds), or when a website visitor views at least a particular number of photos of the property. (By one approach, for example, a sufficient quantity and/or quality of on-line interaction can be considered a "showing" of the property.), Lazarre ¶64; ask user to rate property, used in weighted score, ¶79; gathering of information can essentially occur in real time, ¶59).
The Minerick, Dupray, and Lazarre references are analogous in that all are directed towards/concerned with real estate advertising/marketing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Lazzare’s method of determining demand for a property in Dupray’s and Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that problems exist with respect to setting an asking price for a given real estate parcel. It goes without saying that price should reflect demand, but it is less well recognized how 
	
As per claims 2 and 11, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the property data comprises a photo of the physical property (photographs of the property, Minerick ¶48).

As per claims 3 and 12, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the social home buying system processor is configured to receive social network responses corresponding to the property profile, wherein the social data comprises the social network responses (social network services, Minerick ¶64-¶67; notifications, communications, social media, ¶85 and ¶126).

As per claims 4 and 13, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the property location data and the user location data each comprises global positioning system coordinate data (geolocation of mobile device, Dupray ¶166-¶167).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property 

As per claims 5 and 15, Minerick and Dupray disclose as shown above with respect to claims 4 and 10.  Minerick further discloses wherein the third-party data source comprises a multiple listing services database (MLS, Minerick ¶57-¶58).

As per claims 6 and 16, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses wherein the instructions, when executed by the social home buying system processor, further cause the system to retrieve the property data from the third-party data source (third party services, Minerick ¶63 and ¶70-¶71; see also third party as part of the transaction services for the property, ¶73).

As per claims 7 and 17, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the instructions, when executed by the social home buying system processor, further cause the system to associate the property profile with data corresponding to a nearby establishment (How does the potential buyer allocate and use his/her time over, e.g., a six month or year time period? In particular, what is the comparative importance to the potential buyer of being in proximity to and/or having access to facilities for: recreational preferences (sports, exercise, boating, flying, swimming, horse back riding, etc.), hobbies (e.g., restoring cars, music or book collector, wood worker, rock collector, etc.), religious activities (e.g., church affiliations, etc.), activities for children (e.g., school activities, extracurricular activities such as sports, clubs), Dupray ¶20; see also ¶29-¶39 and ¶60 including an acceptable travel distance to and from work or other locations; within a ¼ of a mile of a park at least 10 acres, ¶47; within 2 hours driving to an international airport, ¶59; proximity to a body of water, within ½ mile to mass transit, ¶155).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to 
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 

As per claims 8 and 18, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Dupray further teaches wherein the instructions, when executed by the social home buying system processor, further cause the system to determine, based on the property location data, whether the physical property is within a threshold distance from the nearby establishment (How does the potential buyer allocate and use his/her time over, e.g., a six month or year time period? In particular, what is the comparative importance to the potential buyer of being in proximity to and/or having access to facilities for: recreational preferences (sports, exercise, boating, flying, swimming, horse back riding, etc.), hobbies (e.g., restoring cars, music or book collector, wood worker, rock collector, etc.), religious activities (e.g., church affiliations, etc.), activities for children (e.g., school activities, extracurricular activities such as sports, clubs), Dupray ¶20; see also ¶29-¶39 and ¶60 including an acceptable travel distance to and from work or other locations; within a ¼ of a mile of a park at least 10 acres, ¶47; within 2 hours driving to an international airport, ¶59; proximity to a body of water, within ½ mile to mass transit, ¶155).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Dupray’s method of providing real estate advertising based upon a user’s location in Minerick’s system to improve the system and method with reasonable expectation that this would result in a real estate marketing management system that is able to provide more accurate results.  
The motivation being that there is a need to provide agents with tools to assist their clients since clients (and their agents) can experiment by generating non-active property profiles for determining what types of properties are available, it is believed that only a few (possibly only one) active property profile is generally needed per client. Thus, since the agent may only be provided with a client's active property profile, the agent is spared the task of reviewing most of the client's property investigations. Moreover, the goal of exporting an active property profile to a client's agent is believed to be a goal that will motivate clients to be more self-directed in selecting and identifying their property preferences, including current preferences and needs (Dupray ¶157 and ¶176). 

As per claims 9 and 19, Minerick and Dupray disclose as shown above with respect to claims 1 and 10.  Minerick further discloses a photo of the physical property, and at least some of the social data (photographs of the property, Minerick ¶48; notifications, communications, social media, ¶85 and ¶126).
Dupray further teaches wherein the location-based notification comprises at least one of data corresponding to a nearby establishment, whether the physical property is within a threshold distance of an establishment, (notified about properties satisfying substantially all other constraints, Dupray ¶63; on the user’s display, ¶177; For example, an MCD user may be able to request real estate advertising on the three nearest Chinese restaurants that have a particular quality rating, ¶182).

As per claim 14, Minerick and Dupray disclose as shown above with respect to claim 14.  Dupray further teaches receiving the property location data from a computing device, the property location data corresponding to a current location of the computing device that is at or near the physical location of the physical property (real estate advertising aspects based upon user location or anticipated location, Dupray ¶175-¶181).


Conclusion

THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629